 1
 2
                                                                      JS-6
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                        CENTRAL DISTRICT OF CALIFORNIA
 9
      ALFRED CROWDER,                          ) Case No. CV 18-3086 R(JC)
10                                             )
                             Petitioner,       ) (PROPOSED)
11                                             )
                     v.                        ) JUDGMENT
12                                             )
                                               )
13    DEBBIE ASUNCION, et al.,                 )
                                               )
14                                             )
                             Respondents.      )
15
           Pursuant to this Court’s February 19, 2019 Order Accepting Findings,
16
     Conclusions and Recommendations of United States Magistrate Judge, and in light
17
     of petitioner’s failure timely to seek to amend the Petition for Writ of Habeas
18
     Corpus (“Petition”) to delete his unexhausted claims after having been afforded an
19
     opportunity to do so:
20
           IT IS ADJUDGED that the Petition and this action are dismissed without
21
     prejudice.
22
           DATED: March 26, 2019
23
24
                                           _______________________________________
25
                                           HONORABLE MANUEL L. REAL
26                                         UNITED STATES DISTRICT JUDGE
27
28
